          Case 1:20-cv-02549-RA Document 24 Filed 09/01/21 Page 1 of 2

     420 Lexington Avenue                Catherine A. Rinaldi
     New York, NY 10170                  President
     www.mta.info



                                                                Application granted. The post-fact-discovery
                                                                conference is hereby adjourned until October
                                                                8, 2021 at 4:00 p.m.

                                                                No further extensions will be granted absent
                                                                good cause.
August 31, 2021
                                                                SO ORDERED.
The Honorable Ronnie Abrams, U.S.D.J.
Thurgood Marshall
United States Courthouse                                        ___________________________
40 Foley Square                                                 Hon. Ronnie Abrams
                                                                September 1, 2021
Courtroom 1506
New York, NY 10007

       Re:      Kirk Haye v. Metro North Railroad Company
                20-cv-2549 (RA)
                Joint Letter and Request for Adjournment of Conference

Dear Judge Abrams:

       Pursuant to your prior court order, please accept this joint letter concerning the above-
mentioned matter and my request for the adjournment of the September 24, 2021 conference
and a Sixty (60) day extension of all deadlines.

        The adjournment request is due to the fact that I am planning to go on vacation abroad
for the first time due to the pandemic and will not be able to participate in the telephone
conference. I hope this Court permits this request, since I am the only attorney that is handling
personal injury matters on behalf of Metro-North. Depending on the Court’s availability, both
parties are available for a conference on either October 8 or 11 if this court will grant this
request.

       With respect to the status of discovery, the deposition of both Plaintiff and the
Defendant has been completed. Plaintiff has already conducted the deposition of a non-party
witness. Defendant needs to schedule Independent Medical Examinations of the Plaintiff.
Defendant still needs to produce certain records relating to the elevator in question.

       Both parties request an extension of the deadlines by sixty (60) days. The extension is
needed since Plaintiff intends to depose Mr. Anthony Puglia, a witness to the accident and
former Metro-North employee who is no longer a Metro-North employee. Mr. Puglia has not
been cooperative and has failed to appear for a non-party deposition despite being served with
a subpoena. In addition, Plaintiff would like to inspect the elevator in question. Extending all
relevant dates by sixty (60) days would not prejudice any party, and in fact would help facilitate
Haye v. Metro-North
           Case 1:20-cv-02549-RA Document 24 Filed 09/01/21 Page 2 of 2
Letter to Court
August 31, 2021
Page 2 of 2



a possible resolution of the case before trial. Therefore, all parties respectfully request a sixty
(60) day extension of all existing deadlines in order to complete discovery.

      There has been three other previous requests for adjournments or extensions of time. I
have communicated with Mr. Myers, Plaintiff’s counsel, and he joins in this request. A
proposed Revised Case Management Plan below reflects the sixty (60) day extension.



       Proposed Case Management Plan

       Fact discovery and depositions shall be completed no later than October 3, 2021.

       Plaintiff’s expert reports due November 22, 2021.

       Defendant expert reports due December 22, 2021.

       All discovery deadline shall be completed no later than January 21, 2022.

       Depositions of experts to completed by January 21, 2022.

        The    Court       will    conduct    a     post-fact     discovery conference on
_______________________. No later than a week in advance of the conference, the parties
are to submit a joint letter updating the Court on the status of the case.

       We thank Your Honor for your time and consideration. We will make ourselves
available at your Honor’s convenience.

THE MYERS FIRM                                                    METRO-NORTH COMMUTER
                                                                  RAILROAD COMPANY

BY:    William L. Myers, Jr.                                      BY:       Alan Muraidekh___________
       William L. Myers, Jr., Esquire                                       Alan Muraidekh, Esquire
       NY Attorney ID No. 568593                                            (AM-6140)
       1515 Market Street, Suite 810                                        420 Lexington Avenue, 11th Floor
       Philadelphia, PA 19102                                               New York, New York 10170
                                                                            amuraidekh@mnr.org

       Attorneys for Plaintiff                                              Attorneys for Metro-North
       Kirk Haye

         MTA Metro-North Railroad is an agency of the Metropolitan Transportation Authority, State of New York
                                         Janno Lieber, MTA Acting Chair & CEO
